Citation Nr: 1036207	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-10 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
anxiety disorder, prior to April 27, 2010.

2.  Entitlement to an evaluation in excess of 50 percent for 
anxiety disorder, from April 27, 2010.

3.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from September 1943 to October 
1945.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that continued a previously assigned 30 percent 
evaluation for anxiety disorder.  

The claim was previously before the Board in September 2009, at 
which time it was remanded for further development.  The 
requested action has been completed, and the case is again before 
the Board for appellate consideration.

In a July 2010 rating decision, the RO assigned a 50 percent 
evaluation for anxiety disorder, effective April 27, 2010.  As 
the claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, the claim remains in 
controversy because less than the maximum benefit available was 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from November 16, 2004 through April 26, 2010, 
the competent clinical evidence of record demonstrates that the 
Veteran's anxiety disorder was manifested by anxiety, depression, 
hypervigilence, nightmares, survivors guilt, avoidance of stimuli 
involving snakes, panic attacks, crying spells, and sleep 
impairment, with Global Assessment of Functioning (GAF) scores of 
50 and 55.

2.  For the period from April 27, 2010, the competent clinical 
evidence of record demonstrates that the Veteran's anxiety 
disorder has been manifested by anxiety, depression, sleep 
impairment, avoidance of stimuli involving snakes, nightmares, 
flashbacks, hyperarousal, and passive suicidal ideations without 
plan or intent, with a Global Assessment of Functioning (GAF) 
score of 58.


CONCLUSIONS OF LAW

1.  For the period from November 16, 2004 through April 26, 2010, 
the criteria for an evaluation in excess of 30 percent for 
anxiety disorder have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9400 (2009).

2.  For the period from April 27, 2010, the criteria for an 
evaluation in excess of 50 percent for anxiety disorder have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Codes 9400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).
On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously defined 
by the courts, those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability. Upon receipt of an 
application for "service connection," therefore, the Department 
of Veterans Affairs (VA) is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously pro
||||vided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Because the 
Court's decision is premised on the five elements of a service 
connection claim, it is the consensus opinion within the VA that 
the analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.

With respect to the issues on appeal, the agency of original 
jurisdiction (AOJ) issued VCAA notice letters to the appellant in 
November 2005, March 2006, and October 2009 that informed her of 
what evidence was required to substantiate the claim, and of her 
and VA's respective duties for obtaining evidence, and notified 
her that a disability rating and effective date will be assigned 
in the event of award of any benefit sought per Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
present case, additional VCAA notice was issued after the AOJ 
decision that is the basis of this appeal.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Moreover, the appellant has been provided with every opportunity 
to submit evidence and argument in support of her claim and to 
respond to VA notices.  Although complete notice was not provided 
to the appellant until after the initial adjudication, the appeal 
was readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The actions taken by VA have essentially 
cured the error in the timing of notice.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, VA treatment records, a 
private physician statement, and VA examination reports. 
Additionally, the claims file contains the Veteran's statements 
in support of her claim.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim. 

The Veteran was afforded VA examinations in December 2005 and 
April 2010. 38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are more than adequate, 
because the examiners elicited substantial information regarding 
the Veteran's medical history and symptoms and completed 
objective examinations of her which provided information relevant 
to the Diagnostic Code rating criteria.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent to 
her claim. Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2009).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009).

In determining the level of impairment, the disability must be 
considered in the context of the whole recorded history.  38 
C.F.R. § 4.2, 4.41 (2009).  An evaluation of the level of 
disability present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2009).

In increased rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  38 C.F.R. § 4.2 (2009); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, an extra- schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be assigned where the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009).

When all of the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When, after 
consideration of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Under the General Rating Formula for Mental Disorders, 38 C.F.R. 
§ 4.130, Diagnostic Codes 9400, a 30 percent evaluation 
contemplates generalized anxiety disorder manifested by 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation, due to such symptoms as: depressed mood, anxiety, 
suspiciousness, weekly or less often panic attacks, chronic sleep 
impairment, mild memory loss, such as forgetting names, 
directions, recent events.

A 50 percent requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete task); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

The maximum rating of 100 percent requires total occupational and 
social impairment due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more than 
slight impairment in social, occupational or school functioning.  
A GAF score of 61 to 70 indicates the examinee has some mild 
symptoms or some difficulty in social, occupational, or school 
functioning, but generally functions pretty well with some 
meaningful interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A GAF 
score of 41 to 50 indicates the examinee has serious symptoms or 
a serious impairment in social, occupational, or school 
functioning.  A GAF score of 31 to 40 indicates the examinee has 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school.  A GAF score 
of 21 to 30 indicates that the examinee's behavior is 
considerably influenced by delusions or hallucinations, has 
serious impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994),

Legal Analysis

The Veteran asserts that a higher evaluation is warranted for her 
service-connected anxiety disorder.  At the outset, the Board 
notes that the VA received the Veteran's claim for an increased 
evaluation for her service-connected anxiety disorder disability 
on November 16, 2005.  Therefore, the rating period for 
consideration on appeal begins November 16, 2004, one year prior 
to the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

The record shows that during the course of the appeal, the RO, in 
a July 2010 rating decision, assigned the Veteran's anxiety 
disorder a 50 percent effective from April 27, 2010.   Therefore, 
the analysis below will address both periods.

1.  Prior to April 27, 2010

For the period from November 16, 2004 through April 26, 2010, the 
Veteran's anxiety disorder is assigned a 30 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Codes 9400.

A December 2005 VA examination report shows that the Veteran 
reported witnessing seeing a woman being killed by a python while 
she was stationed in New Guinea.  The Veteran stated that the 
event had been very traumatic for her and that she had tremendous 
survivor's guilt.  She reported experiencing nightmares about the 
event, significant insomnia (averaging anywhere from 3 to 4 hours 
of sleep, waking up with dreams or screaming with cold sweats), 
weekly frequency of nightmares, fearing going to sleep due to the 
relapse of these nightmares, avoiding watching movies with 
snakes, panic attacks, crying spells, depression, and 
concentration problems.  The Veteran rated her mood as a 7 on a 
scale of 10, she denied current thoughts of hurting self/others, 
and denied auditory or visual hallucinations.  She had no hopes 
of getting better and believed that her anxiety and depression 
were getting worse on a day to day basis.  A reason to live was 
that she enjoyed life and enjoyed reading.  She denied any 
hospitalizations for her mental condition other than the one she 
had in New Guinea. She was not currently being followed in the 
mental health clinic and did not take any antidepressants.   She 
took over the counter sleeping pills periodically but did not 
want to be dependent on them.

On mental status examination, the Veteran appeared to be oriented 
times three, she was able to name four presidents of the United 
States quite readily and could recall 2/3 objects after a 5 
minute delay.  Her concentration was intact and she had no 
difficulty with serial 3's.  Her insight appeared good as was her 
formal operational judgment and problem solving skills.  
Objectively, the Veteran presented as a cooperative, alert, 
moderately built and nourished 86 year-old female.  She was 
satisfactorily groomed in appearance and had an anxious facial 
expression. Her posture was erect and gait was normal.  
Psychomotor activity was within normal limits.  Speech was 
productive and progressive in normal fashion.  Mood was very 
anxious and depressed.  Perception appeared normal.  She was 
alert and oriented to place, person and time.  Memory appeared 
largely unimpaired.  The examiner noted that diagnostically, the 
Veteran's clinical presentation mostly resembled an anxiety based 
disorder, posttraumatic stress disorder.  She witnessed a woman 
being killed by a python which was a significant traumatic event 
for her which led her to anxiety depression hospitalization.  She 
had nightmares and intrusive recollections of this event and felt 
very anxious and very depressed.  She had crying spells.   She 
had survivor's guilt where she feels that she was unable to help 
and provide any assistance and froze in time when this even was 
taking place.  She also reported anxiety, depression, and 
insomnia and had a fear of going to sleep in view of the 
frightening dreams and nightmares.  She remained hypervigilent 
and avoided activities or situations where she would encounter 
snakes.  Reports of increased frequency of nightmares and 
concentration were becoming a problem.  The Veteran felt that 
there was very little hope for her to get better, so her 
experiencing these symptoms had gotten worse since her last 
evaluation.  The Veteran appeared competent to handle her own 
funds and affairs and was able to attend to basic activities of 
daily living.  Based on these findings, the examiner assigned the 
Veteran's symptomatology a GAF score of 50.

VA outpatient treatment records dated between 2006 and 2007 show 
that the Veteran complained of experiencing worsening short term 
memory loss, insomnia, and anxiety.  She was offered a trial of 
Xanax, but refused.  Such records also show that the Veteran was 
alert and oriented x 4 and was appropriate in dress and 
communication.  These records also show that the Veteran 
complained of interrupted sleep (awaking every two to three 
hours), having little interest or pleasure in doing things, 
feeling down, depressed or hopeless, being constantly on guard, 
watchful, or easily startled, and feeling numb or detached from 
others, activities or her surroundings.

In a September 2009 statement, a private physician indicated that 
she was the Veteran's "personal" physician, and that the 
Veteran's current symptoms include daily anxiety, inability to 
cohabitate with others due to intolerance of noise and change, 
extreme fear of pain and procedures, and hypervigilence with loud 
noises.  According to the physician, the Veteran had managed to 
care for her own needs and ADLs up to that point, but required 
assistance due to memory decline.  The Mini Mental Status Exam 
was performed with a score of 25 out of 30, indicating mild 
dementia.  Based on her evaluation, the Veteran's GAF was 55 and 
she was unable to pursue any type of employment.  The examiner 
further indicated that the Veteran was unable to fully care for 
herself financially due to her mental state after wartime 
service.

In weighing the clinical evidence of record, including the 
documented GAF scores of 50 and 55 (which reflects moderate to 
serious symptoms or impairment or difficulty in social, 
occupational, or school functioning), the Board finds that the 
overall disability picture of the Veteran's anxiety disorder 
symptomatology for the period from November 16, 2004 through 
April 26, 2010, is most reflective of the currently assigned 30 
percent evaluation and not the next higher, 50 percent 
evaluation.  In this regard, the Board acknowledges that the 
Veteran experiences anxiety, depression, an anxious and depressed 
mood,  hypervigilence, nightmares, survivors guilt, avoiding 
watching movies with snakes, panic attacks, crying spells, fear 
of pain and procedures, depression, and the inability to live 
with others due to intolerance of noise and change.  However, the 
Board finds that such symptomatology is contemplated in the 
currently assigned 30 percent evaluation.  Further, although the 
record shows that the Veteran experiences short term memory loss, 
she has also reported that her long term memory was great.

Additionally, the record does not show that the Veteran has a 
flattened affect, circumstantial, circumlocutory, stereotyped 
speech, difficulty in understanding complex command, impaired 
judgment, or impaired abstract thinking.  Indeed, the record 
shows that the Veteran had normal speech and perception, was 
alert and oriented to person, place and time, and had appropriate 
communication.   Moreover, the record does not demonstrate that 
the Veteran has any current occupational impairment as a result 
of her anxiety disorder.  Here, the record demonstrates that the 
Veteran had worked for the post office and for Harper Station and 
that she had never been terminated or fired from any job as a 
result of her anxiety disorder.  Further, although the record 
does not specifically discuss the degree of social impairment the 
Veteran experiences as a result of her anxiety disorder, the 
record does show that she reported enjoying life, kept her mind 
busy, and enjoyed reading.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent at any 
time during the period from November 16, 2004 through April 26, 
2010.  Although the Veteran asserts that she is entitled to an 
increased evaluation for her service-connected anxiety disorder, 
she is not a licensed medical practitioner and is not competent 
to offer medical opinions.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, 
although the Board finds the Veteran credible in reporting her 
symptoms, such are consistent with the current 30 percent rating.  
Accordingly, the Board finds that the medical findings on 
clinical evaluation are of greater probative value than the 
Veteran's statements regarding the severity of her anxiety 
disorder.  Therefore, based on the medical evidence of record, 
the Board concludes that for the period from November 16, 2004 
through April 26, 2010, the Veteran's overall disability picture 
more nearly approximates the criteria for the currently assigned 
30 percent evaluation.  As a result, the Board finds that the 
preponderance of the evidence is against an evaluation in excess 
of 30 percent for the Veteran's anxiety disorder at anytime 
during the period from November 16, 2004 through April 26, 2010, 
a staged rating is not warranted, and the claim must be denied.

2.  From April 27, 2010

For the period from April 27, 2010, the Veteran is assigned a 50 
percent evaluation. The only evidence of record for this period, 
an April 27, 2010 VA examination report, does not demonstrate 
that the Veteran is entitled to a higher evaluation.  In this 
regard, the examiner reported that he Veteran was clean, neatly 
groomed, and appropriately and casually dressed.  Her speech was 
spontaneous, rapid, clear, and coherent.  Her attitude toward to 
examiner was cooperative, friendly, and attentive.  She had a 
full affect, anxious mood, and she was oriented to person, time, 
and place.  She had mild disturbance to sustained 
attention/concentration and would have occasional flashbacks of 
stressful military events, which would momentarily distract her 
and further complicate her task orientation.  The Veteran's 
thought processes were circumstantial and tangential.  She was 
clearly avoidant and fearful of snakes, secondary to her reported 
stressor event while in service.   She had sleep impairment, did 
not have any delusions or delusions, understood the outcome of 
her behavior, had average intelligence, and understood that she 
had a problem.  She did not have inappropriate behavior, 
obsessive or ritualistic behavior, or homicidal thoughts, and 
interpreted proverbs appropriately.  The Veteran experienced 
fleeting suicidal ideation, but she strongly denied any current 
intent or plan, as her religious beliefs, continued social 
supports and strong-willed personality all served as protective 
factors.  She had good impulse control and she did not have 
episodes of violence.   

The examiner further commented that the Veteran lived alone and 
for the most part, functioned very well.  She received assistance 
with meals (Meals on Wheels), but was reportedly able to 
adequately address other facets of her daily functioning.  The 
examiner again noted that the Veteran did not drive, but 
indicated that the Veteran was 90 years old. She experienced very 
mild bouts of depression, further characterized by some 
amotivation and anhedonia.  She readily enjoyed the company of 
close friends and continued to remain actively involved in her 
local church.

The Veteran was reportedly able to maintain minimum personal 
hygiene, but had problems with some activities of activity 
living, including household chores, shopping, engaging in sports 
and exercise, driving, and other recreational activities.  Her 
remote memory was normal, but her recent and immediate memories 
were mildly impaired.  However, the examiner indicated that the 
Veteran was 90 years old and continued to demonstrate relatively 
intact memory functioning.  She could easily recall details of 
her remote personal history and that although she may have needed 
additional time in recalling the more recent events, she provided 
detailed and relevant responses with remarkable ease.  The 
examiner further indicated that there was some suggestion of very 
mild cognitive impairment, which by nature, appeared to be age 
related.  

With respect to mental competency, the Veteran knew the amount of 
her benefit payment and the amounts of monthly bills, she 
prudently handled payments, personally handled money and paid 
bills, and was capable of managing her financial affairs.  With 
respect to her employment history, the Veteran had been a postal 
clerk for 25 years but was no longer employed because she retired 
in the 1970's.

The examiner assigned the Veteran's symptomatology a GAF score of 
55.  In reaching this conclusion, the examiner noted:

[The Veteran's] long-standing complications 
specific to hyperarousal, avoidance of 
stress related stimuli (snakes), and 
intrusive recall are all directly 
associated with endorsed military stressor 
events.  For years, this woman has suffered 
from stress-induced autonomic arousal and 
intense emotional reactivity.  At the 
present time, and with the continued 
passage of time, her symptoms have 
gradually resolved, and now, reside within 
a mild range of severity.  It is important 
to note, however, episodic fluctuations do 
still occur when this woman is directly 
exposed to stress-related stimuli (snakes).  
Even seeing these creatures on TV can 
elicit intense episodes of physiological 
and emotional reactivity.  Over the years, 
[the Veteran] was able to function 
remarkable well, even though, she continued 
to struggle with anxiety and some avoidant 
tendencies.  [The Veteran's] endorsed 
anxiety related complications are best 
explained by her chronic manifestation of 
PTSD pathology... [The Veteran] does 
demonstrate some mild cognitive impairment, 
which appears to be age related.  There is 
no indication this woman is suffering from 
Dementia at the present time.  [The 
Veteran's] ability to appropriately manage 
activities for daily living, while still 
relatively intact, has started to 
demonstrate some weakened areas as a result 
of her increased age.  She will continue to 
need assistance with additional areas of 
her ADL's, as her physical needs and 
cognitive decline becomes more pronounced. 

The Veteran's psychiatric summary was that there was no total 
occupational and social impairment due to mental disorder and 
signs and symptoms, but that her mental disorder resulted in 
deficiencies in thinking (at times becoming distracted by 
intrusive recall and general cognitive decline) and mood (some 
mild bouts of depressed and irritable mood).

Based on the clinical evidence of record, including the 
documented GAF score of 55 (which is reflective of moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning), the Board finds that the overall disability 
picture of the Veteran's anxiety disorder symptomatology for the 
period from April 27, 2010, is most reflective of the currently 
assigned 50 percent evaluation and not the next highest, 70 
percent evaluation.  In this regard, although the Veteran 
experiences anxiety and depression, there is no evidence that 
such condition affects her ability to function independently, 
appropriately, or effectively.  Indeed, the record shows that the 
Veteran lives alone and functions very well, although she 
receives assistance with meal preparation and has slight to 
moderate problems with household chores, shopping engaging in 
sports/exercise, driving, and other recreational activity.  The 
Board does acknowledge that the Veteran experiences panic attacks 
whenever she sees snakes.  However, the Board finds that such 
impairment is contemplated in the current 50 percent evaluation.  
The Board also acknowledges that that the Veteran experienced 
suicidal ideations, however the record reflects that such 
ideations are only passive and there is no evidence that she has 
any current intent or plan.  Additionally, as the record 
demonstrates that Veteran was neatly groomed and appropriately 
and casually dressed, there is no evidence that she neglected her 
personal appearance and hygiene.  Additionally, the evidence does 
not demonstrate that the Veteran's speech was intermittently 
illogical, obscure, or irrelevant or that she experiences spatial 
disorientation.  In this case, the record shows that the Veteran 
was oriented to person, time, and place, and had spontaneous, 
rapid, clear, and coherent speech.  She had circumstantial and 
tangential thought processes.  Further, the record shows that the 
Veteran did not display obsessive or ritualistic behavior or 
episodes of violence and had no episodes of violence.  The record 
also does not show that the Veteran experienced difficulty in 
adapting to stressful circumstances or was unable to establish 
and maintain effective relationships.  Indeed, the record shows 
that the Veteran readily enjoyed the company of close friends and 
continued to remain actively involved in her local church.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 50 percent at any 
time during the period from April 27, 2010.  Although the Veteran 
asserts that she is entitled to an increased evaluation for her 
service-connected anxiety disorder, she is not a licensed medical 
practitioner and is not competent to offer medical opinions. 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Further, although the Board finds the 
Veteran credible in reporting her symptoms, such are consistent 
with the current 50 percent rating.  Accordingly, the Board finds 
that the medical findings on clinical evaluation are of greater 
probative value than the Veteran's statements regarding the 
severity of her anxiety disorder.  Therefore, based on the 
medical evidence of record, the Board concludes that for the 
period from April 27, 2010, the Veteran's overall disability 
picture more nearly approximates the criteria for the currently 
assigned 50 percent evaluation.  As a result, the Board finds 
that the preponderance of the evidence is against an evaluation 
in excess of 50 percent for the Veteran's anxiety disorder at any 
time during the period from April 27, 2010, that a staged rating 
is not warranted, and the claim must be denied.

Extraschedular Consideration

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of "exceptional or unusual" 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  Further, 
the record before the Board does not contain evidence of 
"exceptional or unusual" circumstances that would preclude the 
use of the regular rating schedule.  38 C.F.R. § 3.321 (2009).


ORDER

Entitlement to an evaluation in excess of 30 percent for anxiety 
disorder, for the period prior to April 27, 2010, is denied.

Entitlement to an evaluation in excess of 50 percent for anxiety 
disorder, for the period from April 27, 2010, is denied.


REMAND

The Board finds that statements contained in the record, 
including in a September 2009 statement from the Veteran's 
private physician, can be construed as raising the issue of 
entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical 
disability and additionally submits evidence of unemployability, 
VA must consider total rating for compensation based upon 
individual unemployability).  The U.S. Court of Appeals for 
Veterans Claims recently held that a request for TDIU is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009). If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability as a result of that 
disability is warranted. Id. at 455.  As the RO has not yet 
considered whether the Veteran is entitled to TDIU, the issue 
must be remanded to the RO for consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO must provide the Veteran with a 
letter satisfying VA's duties to notify and 
assist, pursuant to VCAA, with respect to her 
claim of entitlement to TDIU. The Veteran 
should be requested to complete a provided VA 
Form, 21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability.

2.  The Veteran should be afforded a VA 
examination to determine the effect of the 
Veteran's service-connected anxiety disorder 
on her ability to work. The examiner should 
describe what types of employment activities 
are limited because of the Veteran's service-
connected anxiety disorder and what type of 
employment, if any, is feasible given her 
functional impairment. Finally, the examiner 
should provide an opinion as to whether the 
Veteran's service-connected anxiety disorder 
renders her unable to obtain or maintain 
substantially gainful employment, without 
consideration of her age.

The claims folder, including a copy of this 
Remand, should be reviewed in conjunction 
with such examination and the examination 
reports should indicate that such a review 
was performed. All opinions expressed should 
be accompanied by complete rationales.

3.  The RO must then adjudicate the issue of 
entitlement to a TDIU.  If the claim remains 
denied, the Veteran and her representative 
must be provided a Statement of the Case. 
Only if the Veteran submits a timely 
substantive appeal as to the issue, should it 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


